                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 Terpsehore Maras,


      Plaintiff,                                        Civil Action No. : 3:21-cv-00636

 v.                                                     JURY DEMAND

 US DOMINION, INC., DOMINION
 VOTING SYSTEMS, INC., and
 DOMINION VOTING SYSTEMS
 CORPORATION,

      Defendants,


           NOTICE OF CHANGE OF LAW FIRM AFFILIATION AND ADDRESS


         COMES NOW Russell A. Newman of The Newman Law Firm and hereby notifies the Court

and all counsel of record in the above-referenced matter that Russell A. Newman is no longer affiliated

with Hall Booth Smith or Bednarz & Bednarz and any contact information related to said law firms

should be removed. Russell A. Newman is now affiliated with The Newman Law Firm and all

pleadings, orders, notices of trials, hearings and conferences, correspondence and communications

should be directed to Russell A. Newman as follows:


                               Russell A. Newman, Esq.
                               The Newman Law Firm
                               6688 Nolensville Road
                               Suite 108-22
                               Brentwood, TN 37027
                               Telephone:    (615) 554-1510
                               Facsimile     (615) 283-3529
                               E-mail:       russell@thenewmanlawfirm.com




      Case 3:21-cv-00636 Document 9 Filed 08/17/21 Page 1 of 2 PageID #: 273
      Respectfully submitted this 17th day of August, 2021.

                                                  THE NEWMAN LAW FIRM



                                                  /s/ Russell A. Newman            __________
                                                  Russell A. Newman, BPR No. 033462
                                                  6688 Nolensville Road
                                                  Suite 108-22
                                                  Brentwood, TN 37027
                                                  (615) 554-1510 (Telephone)
                                                  (615) 283-3529 (Facsimile)
                                                  E-mail:russell@thenewmanlawfirm.com
                                                  Attorney for Plaintiff Terpsehore Maras


                              CERTIFICATE OF SERVICE

      I, Russell A. Newman, hereby certify that I am counsel for Plaintiff Terpsehore Maras and

that I will serve a copy of the foregoing NOTICE OF CHANGE OF LAW FIRM

AFFILIATION AND ADDRESS on opposing counsel of record with the Summons and

Complaint.


                                                  THE NEWMAN LAW FIRM



                                           By:    /s/ Russell A. Newman ___________
                                                  Russell A. Newman, BPR # 033462




                                     2
    Case 3:21-cv-00636 Document 9 Filed 08/17/21 Page 2 of 2 PageID #: 274
